ALPHARMA INC.

EMPLOYEE STOCK PURCHASE PLAN



(As Amended and Restated

Effective as of October 1, 2002)



 

 

ALPHARMA INC.

EMPLOYEE STOCK PURCHASE PLAN



Table of Contents





1. History of The Plan 1



2. Purpose 1



3. Effective Date 1



4. Plan Administration 1



5. Eligibility 2



6. Participation 2



7. Payroll Deductions and Other Contributions 2



8. Contributions by the Company 3



9. The Plan Year 3



10. Plan Quarters 4



11. Allocation of Participant and Company Contributions 4



12. Share Purchases 4



13. Allocation of Shares 5



14. Issuance, Transfer or Sale of Share Certificates 5



15. Expenses 7



16. Cash Dividends and Share Distributions 7

a. Cash Dividends 7

b. Share Distributions and Share Splits 7

c. Share Rights and Warrants 8

d. Changes in Common Stock 8



17. Voting Rights 8



18. Records and Reports to Participants. 8



19. Termination of Employment 10



20. Amendment and Termination of the Plan 10



21. Limitation on Sale of Shares 10





22. Amendments to Effect Registration 11

ALPHARMA INC.

EMPLOYEE STOCK PURCHASE PLAN





1. History of The Plan. This plan was originally adopted by A.L. Laboratories,
Inc. on September 7, 1990 as the A.L. Laboratories, Inc. Employee Stock Purchase
Plan with an effective date of October 1, 1990. The Plan was subsequently
amended from time to time and amended and restated in its entirety, effective as
of October 1, 2002 as the Alpharma Inc. Employee Stock Purchase Plan (the
"Plan"). The Plan is maintained by Alpharma Inc. (the "Company") and any of its
domestic or international subsidiaries that may adopt the Plan from time to time
(each such adopting subsidiary referred to herein as a "Covered Entity") with
the Company's consent.





2. Purpose. The purpose of the Plan is to give employees wishing to do so a
convenient means of purchasing shares of Alpharma Inc. Class A Common Stock (the
"Shares") through after-tax payroll deductions, supplemented by contributions
made by the Company or a Covered Entity. The Company believes that ownership of
Shares by employees will foster greater employee interest in the Company's
growth and development.





3. Effective Date. The "effective date" of this amendment and restatement of the
Plan is October 1, 2002.





4. Plan Administration. The Plan shall be administered by a committee appointed
for such purpose by the Company's Board of Directors (the "Benefit Plans
Administrative Committee"). As Plan administrator, the Benefit Plans
Administrative Committee shall have complete control of the administration of
the Plan, which includes the determination of employees' eligibility for
participation in accordance with the standards set forth in Section 5 hereof,
the interpretation of provisions of the Plan, the adoption of any rules or
regulations which may be necessary, advisable or desirable in the operation of
the Plan, including restrictions on the sale by employees of Shares purchased
under the Plan, and the delegation of certain of the duties of the Benefit Plans
Administrative Committee to an agent to facilitate the purchase and transfer of
Shares and to otherwise assist in the administration of the Plan. The Benefit
Plans Administrative Committee shall control the general administration of the
Plan with all powers necessary to enable it to carry out its duties in that
respect, except that, if for any reason a Benefit Plans Administrative Committee
shall not have been appointed or shall cease to exist or function, all authority
and duties of the Benefit Plans Administrative Committee under this Plan shall
be vested in and exercised by the Board of Directors of the Company.





5. Eligibility. Any employee of the Company or a Covered Entity shall be
eligible to participate in the Plan on the January 1, April 1, July 1 or October
1 (or at special entry dates approved by the Benefit Plans Administrative
Committee) coinciding with or next following the completion of three months of
employment (the "Plan Entry Date") provided such employee (i) regularly works at
least 9 months during the calendar year (or the Company anticipates as of the
Plan Entry Date that the employee shall work at least 9 months during the
calendar year), (ii) has an average work week of 20 hours or more during the
period worked, (iii) has attained age 18, (iv) does not, and shall not by reason
of participating in the Plan, own stock in the Company possessing 5% or more of
the total combined voting power or the value of all classes of stock of the
Company or its subsidiary corporations, and (v) is not an employee of a domestic
or international subsidiary of the Company which is (a) prohibited by law from
participating in the Plan, or (b) in the discretion of the Benefit Plans
Administrative Committee, precluded from participating in the Plan by government
regulation or other action ("Eligible Employees"). The Benefit Plans
Administrative Committee shall determine which employees are eligible to
participate in the Plan in accordance with the standards set forth in this
Section.





6. Participation. Participation in the Plan is entirely voluntary. An Eligible
Employee may become a participant at a Plan Entry Date by submitting an election
to participate on a form supplied by the Company and submitting such form to the
Company at least 30 days prior to the Plan Entry Date (or otherwise in
accordance with administrative procedures approved by the Benefit Plans
Administrative Committee) on which that Eligible Employee would like to begin
participation.





7. Payroll Deductions and Other Contributions. A participant may authorize
payroll deductions under the Plan, in an amount equal to one to four percent (in
whole percentages) of a participant's compensation paid by the Company or other
Covered Entity during the Plan Quarter. For this purpose, "compensation" means
the basic earnings paid to the participant excluding overtime pay, bonuses and
commissions and any other incentive pay. For purposes of the preceding sentence,
a participant's compensation paid by the Company or Covered Entities shall
include any salary reduction amounts elected by the participant and credited to
a qualified or nonqualified deferred compensation program during the Plan Year
notwithstanding the fact that amounts deferred under such programs are not
reflected on the participant's federal withholding tax statement, Form W-2 (or
other comparable wage statement designated by the Company).



Payroll deductions can be changed as of the beginning of any calendar quarter
only by giving written notice to the Company adequately in advance of the
beginning of such calendar quarter. Reductions in payroll deductions to zero may
be changed effective as of the next payroll date, by giving written notice to
the Company adequately in advance of such payroll date. The Benefit Plans
Administrative Committee may prospectively impose restrictions on participants
who reduce their payroll deductions to zero.



8. Contributions by the Company. The Company or the Covered Entity by whom a
participant is employed on the last day of a calendar quarter will make
contributions to the Plan in an amount equal to 50% of the total amount of
participant contributions paid to the Plan during such quarter. Such
contributions, whether made by the Company or a Covered Entity, as appropriate,
are sometimes referred to herein as "Company Contributions." Neither the Company
nor the Covered Entity shall be required to make any contributions for a
participant for the Plan Quarter in which such participant's employment
terminates. The Company or the Covered Entity may elect to make such additional
contributions into the Plan in excess of the 50% contribution as it, in the
exercise of its sole discretion, deems appropriate. These additional
contributions to the Plan by the Company or the Covered Entity in excess of 50%
("Company Voluntary Contributions"), if any, shall be made on an ad hoc basis
and may vary based upon the discretion of the management of the employing entity
with the consent of the Benefit Plans Administrative Committee. The Benefit
Plans Administrative Committee shall distribute Company Voluntary Contributions
among participants in any manner the Company desires, and the Company or Covered
Entity may direct that such Company Voluntary Contributions be distributed in a
manner other than in proportion to the participants' own contributions to the
Plan.





9. The Plan Year. The Plan shall operate on a fiscal year beginning on the first
day of January in each year and ending on the 31st day of December. This fiscal
year is referred to herein as the "Plan Year."





10. Plan Quarters. The Plan Year shall be divided into four Plan quarters ending
March 31, June 30, September 30 and December 31. Each such quarter is referred
to herein as a "Plan Quarter."





11. Allocation of Participant and Company Contributions. The Benefit Plans
Administrative Committee will establish a "cash account" and a "Share account"
for each participant under the Plan for bookkeeping purposes. As soon as
practicable on or after the last day of each Plan Quarter, but in no case later
than the fifteenth day of the month immediately following the end of the Plan
Quarter, the Benefit Plans Administrative Committee will credit each
participant's cash account with such participant's payroll deductions during the
Plan Quarter ("Credited Payroll Deductions"), and will pay and allocate the
Company Contributions applicable to such participant. The date of crediting of
such Credited Payroll Deductions and Company Contributions is referred to herein
as the "Deduction Crediting Date".



The Benefit Plans Administrative Committee will allocate Company Contributions
to each participant's cash account in an amount equal to 50% of each
participant's Credited Payroll Deductions; provided, however, that Company
Voluntary Contributions may be allocated among participants' accounts in any
manner the Company may choose. The Company shall not be required to pay or
accrue interest on payroll deductions, the cash balances in participants' cash
accounts or on the value of participants' Share accounts.

Benefits or rights which any person may expect to receive (contingently or
otherwise) under the Plan may not be assigned or pledged.



12. Share Purchases. The Benefit Plans Administrative Committee shall determine
before the end of each Plan Quarter the number of Shares to be purchased for the
benefit of participants, and whether such Shares shall be purchased on the open
market, by private purchase or from the Company. The Benefit Plans
Administrative Committee shall then promptly notify its agent, if any, of this
determination. The Benefit Plans Administrative Committee will use the entire
balance of funds in participants' cash accounts to purchase the Shares to be
allocated to participants' accounts within the first 15 working days following
the end of each Plan Quarter. Shares to be purchased from the Company pursuant
to the Plan shall be made available from currently or subsequently authorized
and unissued Shares or Shares authorized, issued and owned now or hereafter by
the Company. In the event of a purchase by the Benefit Plans Administrative
Committee (or its agent) on the open market, the cost per Share to participants
will be determined by the actual average price per Share paid for the Shares by
the Benefit Plans Administrative Committee (or its agent). In the event of a
private purchase or purchases by the Benefit Plans Administrative Committee (or
its agent), the cost per Share to participants shall be equal to the average
closing market price on the New York Stock Exchange per Share on the dates such
Shares were actually purchased. In the event of a purchase from the Company by
the Benefit Plans Administrative Committee (or its agent), the cost per Share to
participants shall be equal to the average closing market price on the New York
Stock Exchange per Share during such Plan Quarter.





13. Allocation of Shares. As soon as practicable after all necessary Shares have
been purchased by the Benefit Plans Administrative Committee (or its agent) for
the benefit of participants, the Benefit Plans Administrative Committee will
allocate such Shares to participants' Share accounts (the date of such
allocation to be referred to as the "Share Allocation Date") in the following
manner:



(a) The Company will determine the average cost per Share to participants of all
Shares purchased;



(b) The Company will then allocate whole Shares and fractional Shares to the
Share accounts of the individual participants to the extent of the balances in
their respective cash accounts. The cash accounts will be charged with the cost
to participants of all Shares so allocated. No cash balances will remain in the
participants' cash accounts immediately after each Share Allocation Date;



(c) Until certificates are issued, no person shall have any right to sell,
assign, mortgage, pledge, hypothecate or otherwise encumber any of the Shares
allocated to a participant's Share account, except as permitted under Section 14
by satisfying the specific administrative procedures directing the Share
Administrative Agent to sell Shares directly from the participant's Share
account.





14. Issuance, Transfer or Sale of Share Certificates. Share certificates for the
number of whole Shares in each participant's Share account may be issued to such
participant or his brokerage account in paper form or electronically. Share
certificates shall be issued only upon receipt by the Share Administrative
Agent, (who shall be selected from time to time in the discretion of the Benefit
Plans Administrative Committee), of a participant's request indicating the
number of Shares (up to a maximum of the number of whole Shares in the
participant's Share account) for which the participant wishes to receive
certificates. Such request shall be made on a form or in such other manner as
prescribed by the Benefit Plans Administrative Committee. Share certificates
shall be issued to the participant or his brokerage account as soon as
practicable after such request is properly made. If a participant requests the
withdrawal of all whole Shares in his account, the whole number of Shares will
be distributed to him in the form of Share certificates and, if requested, the
remaining fractional Shares will be distributed to him in cash.



A participant may sell any or all of his Shares by providing a request (made in
accordance with administrative procedures adopted by the Benefit Plans
Administrative Committee) to the Share Administrative Agent. The participant's
Shares will be sold as soon as administratively practicable after such request
is received by the Share Administrative Agent and the participant will receive
the net proceeds of the sale of the Shares in the form of a local currency check
(currently for a fee of US $15.00) or a wire transfer (for non-US participants
only and currently for a fee of US $25.00) shortly thereafter. As of October 1,
2002, net proceeds equals the gross proceeds from the actual sale of Shares less
a processing fee of US $17.00 and a commission of 12 cents ($0.12) per Share
sold -- the term "net proceeds" is subject to modification by the Benefit Plans
Administrative Committee, in its sole discretion.

The Benefit Plans Administrative Committee, in its discretion, may impose
additional restrictions on the issuance, transfer or sale of Shares, provided
that (i) participants are provided with notice in advance of the effective date
of any such restrictions, (ii) such restrictions would only apply to Shares
which participants purchase after the effective date of such restrictions and
(iii) such restrictions are administered in a nondiscriminatory and uniform
manner.

A participant may elect in writing or in such other manner as prescribed by the
Benefit Plans Administrative Committee on a form prescribed by and filed with
the Benefit Plans Administrative Committee (or its agent) to have such Share
certificates issued to both such participant and a designated individual, in
joint tenancy with right of survivorship or in tenancy in common. A joint
ownership election will be effective with respect to the date that such Share
certificates are issued. Such joint ownership election will remain in effect for
Share certificates issued to such participant on or before the earlier to occur
of (i) the participant's death or (ii) the date which is 31 days after the
participant files a proper written revocation of such election with the Benefit
Plans Administrative Committee (or its agent). A participant who revokes a joint
ownership election may not make another joint ownership election during the 12
month period following the date the written revocation was received by the
Benefit Plans Administrative Committee (or its agent).

Notwithstanding the foregoing provisions of this Section or any other provisions
contained in this Plan, no Share certificates will be issued, transferred or
sold on behalf of any participant who is an "Officer" of the Company, as such
term is defined in Rule 16a-l(f) promulgated under the Securities Exchange Act
of 1934, as amended, until six months after such Shares have been purchased for
the account of the participant.



15. Expenses. The Company or the Covered Entity will bear the costs associated
with administering the Plan and purchasing Shares, including any brokers' fees,
commissions, postage or transfer taxes. No expenses attributable to a
participant's sale or transfer of Shares, however, will be borne by the Company
or the Covered Entity.





16. Cash Dividends and Share Distributions.





a. Cash Dividends. Cash dividends attributable to Shares allocated to
participants' Share accounts as of the record date for which such cash dividends
are declared will be credited to participants' Share accounts as of the dividend
payment date and applied to Share purchases and allocations on such date in
accordance with the methods set forth in Sections 12 and 13 hereof.







b. Share Distributions and Share Splits. Share distributions and Share splits
attributable to Shares allocated to participants' Share accounts as of the Share
distribution record date or the Share split effective date will be credited
directly to participants' Share accounts as of the record date and the effective
date, respectively, of such Share distributions and such Share splits.







c. Share Rights and Warrants. The Company may, from time to time, in the
exercise of its sole discretion, declare Share rights or warrants with respect
to Shares. Following and as of the record date for determining those
shareholders of record entitled to receive Share rights or warrants with respect
to their Shares, the Company shall issue, and the Benefit Plans Administrative
Committee shall allocate, such Share rights and/or warrants directly to the
appropriate participants as though the Shares allocated to the account of each
such participant were held of record by such participant. Certificates
representing such Share rights or warrants, if any such certificates have been
authorized by the Board of Directors of the Company, may be issued to
participants pursuant to the procedures set forth in Section 14 of this Plan.





d. Changes in Common Stock. In the event of a reorganization, recapitalization,
stock split, merger, consolidation or other event causing an increase or change
in the Shares, the Benefit Plans Administrative Committee shall take appropriate
changes in the number and type of Shares that at the time of such event remain
available for purchase under the Plan.





17. Voting Rights. Holders of Shares have the right to vote on matters affecting
the Company. If one of these matters is submitted to the stockholders for a
vote, then following the record date for any stockholder meeting at which such
vote is to occur, the Benefit Plans Administrative Committee shall advise the
Company of the number of participants for whom Shares are held in Share accounts
on such record date, and the Company shall furnish the Benefit Plans
Administrative Committee (or its agent) with sufficient sets of its proxy
soliciting materials to deliver one set to each such participant. The Benefit
Plans Administrative Committee shall thereupon forward one set to each
participant for whom allocated Shares are being held and request voting
instructions. Upon receipt of voting instructions, the Benefit Plans
Administrative Committee shall vote the Shares as instructed. The Benefit Plans
Administrative Committee shall not vote any Share allocated to a participant's
Share account unless voting instructions have been received from the
participant.





18. Records and Reports to Participants. The Benefit Plans Administrative
Committee shall cause to be maintained true and accurate books of account, and a
record of all transactions under the Plan, and such accounts, books and records
relating thereto shall be open to inspection and audit by such person or persons
designated by the Company. At least annually, but in all cases on or before
March 31 of each year, the Benefit Plans Administrative Committee shall file
with the Treasurer of the Company a written report setting forth all receipts
and disbursements and other transactions effected on behalf of the Plan during
the last preceding Plan Year, including a description of all Shares purchased
together with the cost of all such Shares. Such report shall also disclose any
liabilities of the Plan and shall show, as of the close of the Plan Year, the
value of each active cash account and Share account of each participant together
with the record of Share certificates delivered to each of the participants
during such Plan Year. The Benefit Plans Administrative Committee shall have the
right to maintain one or more bank accounts for funds contributed to the Plan,
and to make deposits in and withdrawals therefrom in connection with its
administration of the Plan.



An annual report shall be rendered to each participant in the Plan annually
within 90 days after the close of the Plan Year, showing for the Plan Year just
ended:



a. the amounts of employee payroll deductions made for such participant;







b. the amounts of Company Contributions made for such participant;







c. the amounts of any Company Voluntary Contributions allocated to such
participant's account;







d. the amounts of cash dividends credited to such participant's cash account;







e. the number of Shares acquired for such participant's Share account (including
the amounts of Share distributions or Share splits so allocated or credited);







f. the cost to the participant per Share of Shares purchased for such
participant;







g. the number of Shares, if any, for which certificates were delivered to such
participant; and







h. the beginning and ending balances in the participant's Share and cash
accounts.







19. Termination of Employment. Settlement of the accounts of participants whose
employment has terminated shall be made as soon as possible following the date
on which termination of employment occurred. As promptly as practicable after
the date on which termination of employment occurred, the Benefit Plans
Administrative Committee will deliver to such former participant (or such former
participant's brokerage account, if elected by such participant on a timely
basis) a certificate for the number of whole Shares allocated to such
participant's Share account and not previously distributed, together with a
check for (i) any remaining cash balance and (ii) the value of any fractional
Shares allocated to such participant's Share account. Alternatively, the
terminated participant may elect on a timely basis to have the Share
Administrative Agent sell the Shares in order to receive the net proceeds in
lieu of the Shares.



In the event of a participant's death, settlement will be made to the
participant's designated beneficiary, if any. If no beneficiary has been
designated, or if such beneficiary does not survive the participant, settlement
will be made to the participant's duly appointed legal representative after the
satisfaction of any applicable legal requirements. If a participant has been
married for at least one year at the time of his death, his spouse must consent
(or have consented) in writing for any nonspousal beneficiary designation to be
effective.



20. Amendment and Termination of the Plan. The Company reserves the right to
amend this Plan at any time and to terminate this Plan at the end of any Plan
Quarter. Any amendments, however, will not affect any participant's right to the
benefit of contributions made by such participant and by the Company prior to
the date of the amendment.



In the event of termination of the Plan, the Benefit Plans Administrative
Committee will make an allocation of Shares to the Share accounts of the
participants in the usual manner. As soon as practicable, the Benefit Plans
Administrative Committee will distribute to or on behalf of each participant the
number of whole Shares held in such participant's Share account plus an amount
of cash equal to the balance in such participant's cash account and the value of
any fractional Shares allocated to such participant's Share account.



21. Limitation on Sale of Shares. No Shares will be sold under the Plan to any
employee residing or employed in any jurisdiction where the sale of such Shares
is not permitted under the applicable laws.





22. Amendments to Effect Registration. The Benefit Plans Administrative
Committee is authorized upon advice of counsel to make such amendments to the
Plan as may be necessary or desirable to facilitate obtaining an effective
registration statement with the Securities and Exchange Commission under the
Securities Act of 1933 and covering Shares issued pursuant hereto.





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



O:\Legal\Corporate\Employee Benefits Plans\ESPP\FINAL AMENDED AND RESTATED
ESPP.2002.doc

